            Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JACOB SPUHLER,                         :
                                       :
                Plaintiff,             :                CASE NO.: __________________
                                       :
      -against-                        :
                                       :
AK STEEL HOLDING CORPORATION,          :
RALPH S. MICHAEL, III, ROGER K.        :
NEWPORT, DENNIS C. CUNEO, SHERI H. :
EDISON, MARK G. ESSIG, WILLIAM K.      :
GERBER, GREGORY B. KENNY, DWAYNE :
A. WILSON, VINCENTE WRIGHT, and        :
ARLENE M. YOCUM,                       :
                                       :
                Defendants.
-------------------------------------- X

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff Jacob Spuhler (“Plaintiff”), by and through his attorneys, alleges the following

  upon information and belief, including investigation of counsel and review of publicly-available

  information, except as to those allegations pertaining to Plaintiff, which are alleged upon

  personal knowledge:

                                    NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against AK Steel Holding Corporation

(“AKS” or the “Company”) and the members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with AKS, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. §240.14a-9. Plaintiff’s claims arise in

connection with the proposed acquisition of AKS by Cleveland-Cliffs Inc. (“Cleveland-Cliffs”)




                                                  1
            Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 2 of 16



through Pepper Merger Sub Inc. (“Merger Sub”) (the “Proposed Transaction”).

       2.       On December 2, 2019, AKS entered into an Agreement and Plan of Merger (the

“Merger Agreement”), pursuant to which Merger Sub will merge with and into AKS, with AKS

surviving the merger as a direct, wholly-owned subsidiary of Cleveland-Cliffs (the “Merger”).

Upon consummation of the Merger, each share of AKS common stock will be converted into the

right to receive 0.400 shares of Cleveland-Cliffs common stock (the “Merger Consideration”).

       3.       On January 8, 2020, in order to convince AKS public common stockholders to vote

in favor of the Proposed Transaction, the Defendants authorized the filing of a materially

incomplete and misleading Registration Statement (the “Proxy”) with the SEC, in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       4.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections for AKS and Cleveland-Cliffs; and (ii) the valuation analyses

performed by AKS’ financial advisor, Goldman Sachs & Co. LLC (“Goldman Sachs”).

       5.       The Proposed Transaction is expected to close in the first half of 2020, so the

special meeting of the Company’s shareholders to vote on the Proposed Transaction is imminent

(the “Shareholder Vote”). Therefore, it is imperative that the material information that has been

omitted from the Proxy is disclosed prior to the special meeting, so Plaintiff can properly exercise

their corporate voting rights.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to AKS public

common shareholders sufficiently in advance of the upcoming Shareholder Vote or, in the event




                                                 2
          Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 3 of 16



the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        7.       This Court has jurisdiction over all claims asserted herein pursuant to Section

27 of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

        8.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        9.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, AKS common stock trades on the New York Stock Exchange

(“NYSE”), which is headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d

471, 484 n.13 (2d Cir. 2003) (collecting cases). Further, AKS’ proxy solicitor, Georgeson LLC

is located in this District at 1290 Avenue of the Americas, New York, NY 10104. In addition,

the Company’s counsel for the Proposed Transaction, Weil, Gotshal & Manges LLP is located in




                                                 3
         Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 4 of 16



this District at 767 Fifth Avenue, New York, NY 10153.

                                            PARTIES

       10.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of AKS common stock.

       11.     Defendant AKS is a Delaware corporation with its principal place of business

located at 9227 Centre Pointe Drive, West Chester, Ohio 45069. AKS’ common stock trades on

the NYSE under the ticker symbol “AKS.”

       12.     Defendant Ralph S. Michael, III is, and has been at all relevant times, a director of

the Company and its Chairman of the Board.

       13.     Defendant Roger K. Newport is, and has been at all relevant times, a director of the

Company and its Chief Executive Officer.

       14.     Defendant Dennis C. Cuneo is, and has been at all relevant times, a director of the

Company.

       15.     Defendant Sheri H. Edison is, and has been at all relevant times, a director of the

Company.

       16.     Defendant Mark G. Essig is, and has been at all relevant times, a director of the

Company.

       17.     Defendant William K. Gerber is, and has been at all relevant times, a director of the

Company.

       18.     Defendant Gregory B. Kenny is, and has been at all relevant times, a director of the

Company.

       19.     Defendant Dwayne A. Wilson is, and has been at all relevant times, a director of

the Company.




                                                4
          Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 5 of 16



       20.     Defendant Vicente Wright is, and has been at all relevant times, a director of the

Company.

       21.     Defendant Arlene M. Yocum is, and has been at all relevant times, a director of the

Company.

       22.     The defendants identified in paragraphs 12 through 21 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with AKS, the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       23.     AKS through its subsidiaries, produces carbon, stainless, and electrical flat-rolled

steel for automotive, infrastructure, manufacturing and other markets, as well as carbon and

stainless tubing for truck, automotive, and other markets. Facilities include blast furnace, electric

furnace, and tubing operations in Ohio, Kentucky, Pennsylvania, and Indiana.

       24.     Cleveland-Cliffs supplies iron ore pellets, lumps and fines to blast furnaces in the

global steel industry. It is in the process of expanding its customer base to Electric Arc Furnaces.

       25.     On December 2, 2019, the Board caused the Company to enter into the Merger

Agreement. Pursuant to the terms of the Merger Agreement, the Company’s stockholders only

expect to receive 0.400 shares of Cleveland-Cliffs common stock for each share of AKS common

stock they own.

       26.     On December 3, 2019, the Company issued a joint press release announcing the

Proposed Transaction, which stated in relevant part:

                                        Cleveland-Cliffs to Acquire AK Steel

               CLEVELAND & WEST CHESTER, OH - DECEMBER 3, 2019 - Cleveland-Cliffs
               Inc. (NYSE: CLF) and AK Steel Holding Corporation (NYSE: AKS) are pleased to
               announce that they have entered into a definitive merger agreement pursuant to which
               Cliffs will acquire all of the issued and outstanding shares of AK Steel common stock.




                                                    5
Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 6 of 16



    Lourenco Goncalves, Chairman of the Board, President and CEO of Cliffs, will lead the
    expanded organization.
    Under the terms of the merger agreement, AK Steel shareholders will receive 0.40 shares
    of Cliffs common stock for each outstanding share of AK Steel common stock they own.
    Upon completion of the transaction, Cliffs shareholders will own approximately 68% and
    AK Steel shareholders will own approximately 32% of the combined company,
    respectively, on a fully diluted basis.

    The fixed exchange ratio implies a consideration of $3.36 per share of AK Steel common
    stock and represents a premium of 16% based on the closing share prices of Cliffs and AK
    Steel common shares, respectively, as of December 2, 2019, and a premium of 27% based
    on the 30 day volume weighted average price of AK Steel common shares. The transaction
    implies an aggregate consideration to AK Steel shareholders of approximately $1.1 billion
    on a fully diluted basis, a total enterprise value of approximately $3.0 billion for AK Steel
    and an acquisition multiple of 5.6x LTM Adjusted EBITDA.

    The transaction will combine Cliffs, North America’s largest producer of iron ore pellets,
    with AK Steel, a leading producer of innovative flat-rolled carbon, stainless and electrical
    steel products, to create a vertically integrated producer of value-added iron ore and steel
    products. The combined company will be ideally positioned to provide high-value iron ore
    and steel solutions to customers primarily across North America.

    Mr. Goncalves stated: “We are excited to be able to deliver real value to the shareholders
    of both Cliffs and AK Steel through a value enhancing and leverage-neutral transaction.
    By combining the best-in-class quality of AK Steel’s assets and its enviable product mix
    with Cliffs’ debt profile and proven management team, we are creating a premier North
    American company, self-sufficient in iron ore pellets and geared toward high value-added
    steel products.”

    He continued, “The pro forma Cliffs will be a vertically integrated steel company that is
    expected to drive improved profitability for existing Cliffs and AK Steel shareholders and
    is well-positioned to serve both the blast furnace and electric arc furnace segments. In
    addition, Cliffs’ existing strong balance sheet and self-sufficiency in pellets for the
    combined company provide flexibility to pursue additional growth opportunities, including
    the potential future utilization of the blast furnace in Ashland to produce merchant pig iron,
    an opportunity neither company could pursue on a standalone basis.”

    Mr. Goncalves concluded, “For Cliffs, we expect to realize immediate growth and a long-
    desired objective of a more diverse customer base, as well as more predictable cash flow
    generation due to the contracted nature of AK Steel’s sales of high-end automotive steel.
    Our track record of providing high-grade iron ore combined with AK Steel’s recognized
    ability to produce the highest quality steel grades, creates a highly complementary and
    compelling business model. We look forward to welcoming the AK Steel team into our
    organization and creating a unique company focused on executing value-enhancing
    opportunities for all of our stakeholders.”




                                            6
          Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 7 of 16



               Roger K. Newport, CEO of AK Steel, added, “We believe this transaction is a compelling
               opportunity for AK Steel shareholders to participate in the substantial upside potential of
               what will be a premier vertically integrated producer of value-added iron ore and steel
               products with significant scale and diversification. Our shareholders will benefit from
               exposure to a larger, more diversified company that is better positioned to capitalize on
               growth opportunities. The combination of Cliffs’ iron ore pellet capabilities and our
               innovative, high-quality steel product development and production is strategically
               compelling. Together, we expect to be able to take advantage of growth opportunities faster
               and more fully than either company could on its own. With AK Steel’s 120-year heritage,
               which began in Ohio, and expertise in steelmaking, AK Steel and Cliffs make an excellent
               combination, which we expect will facilitate a smooth integration process.”

The Proxy Omits Material Information

       27.     On January 8, 2020, Defendants filed a materially incomplete and misleading Proxy

with the SEC. Since the Proposed Transaction is expected to close in the first half of 2020, the

Shareholder Vote on the Proposed Transaction is imminent. The Individual Defendants were

obligated to carefully review the Proxy before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Proxy misrepresents or omits material information that is necessary for

AKS’ public common stockholders to make an informed voting decision in connection with the

Proposed Transaction.

       28.       The Proxy fails to provide enough information regarding financial projections

for the Company and Cleveland-Cliffs. In particular, the Proxy fails to disclose: (i) all line items

underlying the non-GAAP metrics for all projections; and (ii) a reconciliation of all non-GAAP

to GAAP metrics for all projections. Further, the Proxy omits material information regarding

Goldman Sachs’ financial analyses.

       29.       First, the Proxy omits the line items underlying the non-GAAP metrics (i.e.

Unlevered Free Cash Flow, Adjusted EBITDA) for all projections: (i) Cliffs Unaudited

Forecasted Financial Information; (ii) AK Steel-Adjusted Cliffs Unaudited Forecasted Financial




                                                      7
         Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 8 of 16



Information; (iii) AK Steel Unaudited Forecasted Financial Information; (iv) Cliffs-Adjusted AK

Steel Unaudited Forecasted Financial Information; and (v) Pro Forma Unaudited Forecasted

Financial Information. Proxy at 112-118. In addition, for all the projections mentioned above,

the Proxy omits a reconciliation of non-GAAP to GAAP metrics. Id.

       30.       If a Proxy discloses financial projections and valuation information, such

information must be complete and accurate. The question here is not the duty to speak, but

liability for not having spoken enough. With regard to future events, uncertain figures, and other

so-called soft information, a company may choose silence or speech elaborated by the factual

basis as then known—but it may not choose half-truths. See Campbell v. Transgenomic, et al.,

No. 18-2198 (8th Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations

under securities laws and collecting cases). Accordingly, Defendants have disclosed some of the

information related to the projections relied upon by Goldman Sachs but have omitted crucial

line items and reconciliations. Thus, Defendants’ omissions render the projections disclosed on

pages 112 to 118 of the Proxy misleading.

       31.       Second, the Proxy fails to disclose material information with respect to the

financial analyses conducted by Goldman Sachs regarding the Proposed Transaction.

       32.       With respect to Goldman Sachs’ Implied Premia and Multiples Analysis, the

Proxy omits the number of fully diluted shares of AKS common stock outstanding as of

November 29, 2019, as well as the Company’s net debt as of September 30, 2019. Proxy at 107.

       33.       As for the Premia Paid Analysis, the Proxy fails to disclose the premiums paid

in each of the 82 all-stock acquisitions observed, as well as the specific acquisitions that were

observed. Id. at 108.

       34.       With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis for




                                                8
         Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 9 of 16



AK Steel, the Proxy does not include: (i) the elements used to calculate AKS’ weighted average

cost of capital regarding the discount rates observed ranging from 10.5% to 11.5%; (ii) the range

of illustrative terminal values for AKS for the period after December 31, 2024; (iii) the

assumptions underlying the terminal year multiples ranging from 6.0x to 7.0x; (iv) the

assumptions underlying the observed perpetuity growth rates of 1.2% to 3.3% for AKS; (v) the

net debt of AKS as of September 30, 2019; and (vi) the number of fully diluted shares of AKS

common stock as of November 29, 2019. Id. at 107-108.

       35.       With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis for

AK Steel Shares on a Pro Forma Basis, the Proxy fails to disclose: (i) the range of illustrative

terminal values for Cleveland-Cliffs on a pro forma basis as of December 31, 2024; (ii) the

assumptions underlying the terminal year multiples ranging from 6.0x to 7.0x to the estimated

terminal year Adjusted EBITDA of Cleveland-Cliffs on a pro forma basis; (iii) the assumptions

underlying the selected implied perpetuity growth rates for Cleveland-Cliffs of .4% to -1.9% for

the period after December 31, 2024; (iv) the net debt of Cleveland-Cliffs as of September 30,

2019, on a pro forma basis; and (v) the number of fully diluted shares of Cleveland-Cliffs

common stock outstanding as of November 29, 2019, on a pro forma basis. Id. at 108-109.

       36.       These key inputs are material to AKS shareholders, and their omission renders

the summary of Goldman Sachs’ Discounted Cash Flow Analyses incomplete and misleading.

As one highly-respected law professor explained regarding these crucial inputs, in a discounted

cash flow analysis a banker takes management’s forecasts, and then makes several key choices

“each of which can significantly affect the final valuation.” Steven M. Davidoff, Fairness

Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount

rate, and the terminal value…” Id. As Professor Davidoff explains:




                                               9
         Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 10 of 16



               There is substantial leeway to determine each of these, and any change
               can markedly affect the discounted cash flow value. For example, a
               change in the discount rate by one percent on a stream of cash flows in
               the billions of dollars can change the discounted cash flow value by tens
               if not hundreds of millions of dollars….This issue arises not only with a
               discounted cash flow analysis, but with each of the other valuation
               techniques. This dazzling variability makes it difficult to rely, compare,
               or analyze the valuations underlying a fairness opinion unless full
               disclosure is made of the various inputs in the valuation process, the
               weight assigned for each, and the rationale underlying these choices.
               The substantial discretion and lack of guidelines and standards also
               makes the process vulnerable to manipulation to arrive at the “right”
               answer for fairness. This raises a further dilemma in light of the
               conflicted nature of the investment banks who often provide these
               opinions.

       Id. at 1577-78 (emphasis added).        Without the above-mentioned information, AKS

shareholders cannot evaluate for themselves the reliability of Goldman Sachs’ Discounted Cash

Flow Analyses, make a meaningful determination of whether the implied equity value ranges

reflect the true value of the Company or was the result of an unreasonable judgment by Goldman

Sachs, and make an informed decision regarding whether to vote in favor of the Proposed

Transaction.

       37.     Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

       38.     In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the Shareholder Vote, Plaintiff will be unable to

make an informed decision concerning whether to vote in favor of the Proposed Transaction and

is thus threatened with irreparable harm, warranting the injunctive relief sought herein.




                                                10
         Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 11 of 16



                                     CAUSES OF ACTION

                                            COUNT I

(Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

       39.       Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.

       40.       Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78 of this title.” 15 U.S.C. § 78n(a)(1).

       41.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       42.       The omission of information from a proxy will violate Section 14(a) and Rule

14a-9 if other SEC regulations specifically require disclosure of the omitted information.

       43.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) the financial projections for AKS and Cleveland-




                                                    11
           Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 12 of 16



Cliffs; and (ii) the valuation analyses performed by Goldman Sachs in support of its fairness

opinion.

       44.       In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to the Company’s shareholders although they could have done so without

extraordinary effort.

       45.       The Individual Defendants knew or were negligent in not knowing that the

Proxy is materially misleading and omits material facts that are necessary to render it not

misleading. The Individual Defendants undoubtedly reviewed and relied upon most if not all of

the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the Proxy states that Goldman Sachs reviewed and

discussed its financial analyses with the Board, and further states that the Board considered the

financial analyses provided by Goldman Sachs, as well as its fairness opinion and the assumptions

made and matters considered in connection therewith. Further, the Individual Defendants were

privy to and had knowledge of the projections for the Company and the details surrounding the

process leading up to the signing of the Merger Agreement. The Individual Defendants knew or

were negligent in not knowing that the material information identified above has been omitted

from the Proxy, rendering the sections of the Proxy identified above to be materially incomplete

and misleading. Indeed, the Individual Defendants were required to, separately, review Goldman




                                                12
         Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 13 of 16



Sachs’ analyses in connection with their receipt of the fairness opinions, question Goldman Sachs

as to its derivation of fairness, and be particularly attentive to the procedures followed in

preparing the Proxy and review it carefully before it was disseminated, to corroborate that there

are no material misstatements or omissions.

       46.       The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy

or failing to notice the material omissions in the Proxy upon reviewing it, which they were

required to do carefully as the Company’s directors. Indeed, the Individual Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and

preparation and review of the Company’s financial projections.

       47.       AKS is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       48.       The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of their right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                           COUNT II

 (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

       49.       Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.




                                                13
         Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 14 of 16



       50.       The Individual Defendants acted as controlling persons of AKS within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of AKS, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       51.       Each of the Individual Defendants was provided with or had unlimited access

to copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       52.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.        The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       53.       In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.




                                                14
         Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 15 of 16



       54.        By virtue of the foregoing, the Individual Defendants have violated Section

20(a) of the Exchange Act.

       55.        As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       56.        Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.




                                                  15
      Case 1:20-cv-00444-PKC Document 1 Filed 01/16/20 Page 16 of 16



                                       JURY DEMAND

     Plaintiff demands a trial by jury on all issues so triable.



Dated: January 16, 2020                             MONTEVERDE & ASSOCIATES PC
                                               By: /s/ Juan E. Monteverde
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, NY 10118
                                                   Tel:(212) 971-1341
                                                   Fax:(212) 202-7880
                                                   Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                               16
